Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed to recover for services rendered in connection with the erection of an Armory building for the Illinois National Guard for additional materials, etc., amounting to $542.77 and appearing that the acting supervising architect expresses the opinion' that the claimant is entitled to the award claimed and the Attorney General acting upon the opinion of the said architect consents to the award. Therefore, it is considered by the court that the claimant be allowed the sum of $542.77.